DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to paragraph [0037] of the originally filed specification, received on December 21, 2021, has been accepted. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael B. Davis (Registration No. 68,996) on February 10, 2022.

Claim 6. (Currently Amended) The apparatus of claim 1, further comprising: 
a cache; and 
a load queue that includes the content-addressable memory, wherein the first field indicates a load address for a load operation and the second field indicates whether a cache line corresponding to the load operation remains valid in the cache; 
a same address as a store operation and are younger than the store operation.

Claim 12. (Currently Amended) The method of claim 8, wherein the content-addressable memory is a load queue and the apparatus is configured to check the load queue for load operations that target a same address as a store operation and are younger than the store operation.

Claim 19. (Currently Amended) The non-transitory computer readable storage medium of claim 14, wherein the content-addressable memory is a load queue and the circuit is configured to check the load queue for load operations that target a same address as a store operation and are younger than the store operation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record failed to teach “separately control toggling of input lines for different portions of the content-addressable memory based on data in the second field of entries in the different portions of the content-addressable memory, such that toggling is prevented for input lines to at least one portion of the content-addressable memory and toggling is performed for one or more input lines to another portion.” as recited in claims 1 and 14, and taught in claim 8. Although prior art Shen (US Publication No. 2012/0054426) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139